—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Queens County (Torres, J.), dated February 25, 1991, which, inter alia, found that she had neglected the children.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of N. Children, 169 AD2d 834). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.